Citation Nr: 0120211	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-19 185	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE


Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1993 and from August 1995 to August 1996.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1999 determination of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  After June 30, 1985, the veteran did not serve at least 
three years of continuous active duty and his obligated 
period of active duty was not less than three years. 

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability or a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the Government 
after completing 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.

4.  The veteran did not serve in the Selected Reserve.

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The evidence does not satisfy the basic eligibility criteria 
for educational assistance benefits under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 
3018B (West 1991 & Supp. 2000), as amended by the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822 (2000) (to be codified as 
amended at 38 U.S.C.A. § 3011); 38 C.F.R. §§ 21.7020(a)(6), 
21.7040, 21.7042, 21.7045 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The veteran 
served on active duty from August 1991 to August 1993 and 
from August 1995 to August 1996.  In October 1993, after 
being discharged from his first period of active service, the 
veteran filed a claim for Chapter 30 benefits.  The RO 
initially denied this claim on the basis that the veteran had 
insufficient service.  However, the veteran subsequently 
submitted a Reserve Officer Training Corps (ROTC) contract, 
which disclosed that he had entered a ROTC program 
immediately following his discharge from service, and based 
on this information, the RO granted the veteran's claim.  In 
notifying the veteran of this grant, the RO explained that 
the veteran had "2 x 4" eligibility, which was based on his 
combined service on active duty and in the Selected Reserve.  
Having found the veteran eligible for Chapter 30 benefits, 
the RO subsequently paid the veteran such benefits for 
enrollment pursued during subsequent years.  In July 1999, 
however, the RO realized that, because the veteran's 
participation in ROTC did not qualify as service in the 
Selected Reserve, the veteran had been awarded eligibility 
for Chapter 30 benefits in error.  The RO thus terminated the 
veteran's eligibility for such benefits, effective June 30, 
1999.  This appeal ensues from that determination.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990). ).  In this case, the RO has not 
specifically indicated that it developed the veteran's claim 
pursuant to the VCAA.  However, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  

First, in a letter dated July 1999, the RO notified the 
veteran of the reason for which it had terminated his 
eligibility for Chapter 30 benefits, effective June 30, 1999.  
In addition, in its August 1999 statement of the case, the RO 
informed the veteran of all regulations pertinent to his 
claim of eligibility for Chapter 30 benefits, outlined the 
reason for which his claim had been denied, and provided him 
an opportunity to submit evidence and to present argument in 
support of his appeal.  The veteran took advantage of this 
opportunity by subsequently submitting a written statement in 
support of his claim.  Second, in denying the veteran's 
claim, the RO considered all evidence identified by the 
veteran as being pertinent.  Although the VCAA requires the 
VA to assist an appellant in obtaining evidence in support of 
his claim, the veteran has not identified any outstanding 
evidence that needs to be secured. 

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claim, reviewed all relevant 
evidence necessary for the equitable disposition of that 
claim, and is unaware of any other outstanding, pertinent 
evidence that needs to be obtained in support of that claim, 
a Remand to comply with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).  

In addition, during the pendency of this appeal, on November 
1, 2000, Congress revised the law governing, in pertinent 
part, eligibility for Chapter 30 educational assistance 
benefits.  See Veterans Benefits and Health Care Improvement 
Act of 2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000).  The RO has not considered the veteran's claim 
pursuant to this Act.  However, because the Act does not 
substantively change any provision applicable to the 
veteran's claim (the veteran's obligated period of active 
duty not having been served), such consideration is not 
necessary and the Board may proceed in adjudicating the 
veteran's claim without prejudicing the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

To establish eligibility for educational assistance benefits 
under Chapter 30, an individual must have first entered on 
active duty as a member of the Armed Forces after June 30, 
1985.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991); 38 C.F.R. 
§ 21.7042(a)(1) (2000).  The individual also must have served 
an obligated period of active duty of at least two years of 
continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(1) (West 1991 & Supp. 2000), as amended by 
the Act, Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 
(2000).  In this case, the evidence indicates that the 
veteran first entered on active duty in August 1991.  
Therefore, he has satisfied the first prong of 38 U.S.C.A. § 
3011.  The veteran has failed to satisfy the second prong, 
however, as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) and computerized Department of 
Defense (DOD) data show that he did not serve his obligated 
period of active duty.  Rather, he served one year, eleven 
months, and nineteen days of an initial four-year enlistment 
period.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment or 20 months of a less than three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct, but which 
interfered with his performance of duty.  38 U.S.C.A. § 
3011(a)(1)(B) (West 1991 & Supp. 2000), as amended by the 
Act, Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 (2000).  
Again, the evidence does not satisfy the aforementioned 
criteria.  The DD Form 214 notes that the veteran was 
discharged honorably from service for "Accepted in Air Force 
Reserve Officer Training Corps."  Moreover, although DOD data 
show the separation reason as "COG," the veteran was not 
separated for this reason after serving at least 30 months of 
his obligated enlistment period.   

An individual like the veteran, who served 20 months of 
continuous active duty after June 30, 1985, and was 
discharged for convenience of the government, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
he served at least four continuous years of service in the 
Selected Reserve.  38 U.S.C.A. 
§ 3012(a)(1)(A), (b)(1)(A) (West 1991 & Supp. 2000), as 
amended by the Act, Pub. L. No. 106-419, 114 Stat. 1822 
(2000).  In this case, the evidence establishes that, 
following the veteran's August 1993 discharge, the veteran 
transferred to an ROTC program, which does not qualify as 
service in the Selected Reserve.  Therefore, his eligibility 
for Chapter 30 benefits may not be established based on 
combined service on active duty and in the Selected Reserve.  

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2000) 
and 38 C.F.R. § 21.7045 (2000), provided certain criteria are 
met.  Again, however, the veteran does not meet these 
criteria as he separated voluntarily and not pursuant to 
voluntary separation incentives.

The veteran claims that he is eligible for Chapter 30 
benefits on the basis that his two periods of active service, 
from August 1991 to August 1993 and from August 1995 to 
August 1996, collectively satisfy the active service 
requirement for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A) (West 1991).  However, this particular 
statutory provision requires "continuous active duty."  
"Continuous active duty" means active duty without 
interruption.  An interruption will be found when an 
individual receives a complete separation from active duty.  
38 C.F.R. 
§ 21.7020(a)(6) (2000).  Examples of service breaks that do 
not constitute interruptions are listed under 38 C.F.R. § 
21.7020(a)(6)(ii)-(vi), as amended by 65 Fed. Reg. 67265, 
67266 (Nov. 9, 2000).  Inasmuch as the listed examples do not 
include enlistment in the ROTC, the Board finds that the 
1993-1995 period constitutes an interruption in active duty 
service, and that his two periods of active duty do not 
constitute "continuous active duty."

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance benefits are clear and 
specific and binding upon the Board. Payment of government 
benefits must be authorized by statute, and pertinent 
provisions of the statute provide that the veteran has not 
fulfilled basic service eligibility criteria.  As the law in 
this case is dispositive, the veteran's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

